Ok Application pon Rhiiharixo.
Per Curiam:
This appeal Avas by the tutor from a judgment charging him with a balance of $441.06, and interest, as due his ward.
This result was arrived at by opposition made to his account as tutor, which, as filed, showed a balance in his favor.
The- judgment was affirmed here, but no mention was made as to costs — by whom, to be paid.
It is now considered that the tutor having failed, on his appeal, to reverso the judgment, or to amend it by reduction in his favor, must bear the costs of appeal.
*1647The costs of the lower court, however, must be paid out of the funds of the tutorship, or the estate of the minor, even though the account was forced in the sense that the tutor was ordered to file it. This, upon the rule of law that “the account of the tutorship is given at the expense of the minor.” C. C., 359.
The decree heretofore handed down is amended so as to read:
Judgment affirmed, costs of appeal to be bonie by the tutor individually, those of the court a qua by the estate of the minor.
Rehearing refused.